The question certified for our consideration is “whether R.C. 3937.18[A][2] precludes recovery of underinsured motorist insurance benefits where the insured’s underinsured motorist coverage limits are less than or equal to the tortfeasor’s liability coverage limits but the presence of other claimants prevents the insured from recovering any part of the tortfeasor’s coverage.”
Schulman, Schulman & Meros and Howard A. Schulman, for appellants.
Pursuant to our decisions in Littrell v. Wigglesworth (2001), 91 Ohio St.3d 425, 746 N.E.2d 1077, and Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 744 N.E.2d 719, the certified question is answered in the negative. The judgment of the court of appeals is reversed on the authority of Littrell and Clark, and the cause is remanded to the trial court for further proceedings consistent with our decisions in Littrell and Clark.
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.